Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-30-2002

Borkon v. First Union Natl
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3775




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Borkon v. First Union Natl" (2002). 2002 Decisions. Paper 628.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/628


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL
                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                          _____________

                           No. 01-3775
                          _____________

                          SANDRA BORKON,

                                  Appellant

                                   v.

                    FIRST UNION NATIONAL BANK,
                      successor by merger to
                 CORESTATES BANK, MERIDIAN BANK,
                    NEW JERSEY AND CHERRY HILL
                          NATIONAL BANK

        On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
                  (D.C. Civil No. 00-cv-02850)
           District Judge: Hon. William H. Yohn, Jr.

        Submitted Pursuant to Third Circuit LAR 34.1(a)
                       September 20, 2002
                         _____________

         Before: SCIRICA, ALITO & McKEE, Circuit Judges

                   (Filed: September 30, 2002)
                          _____________

                        OPINION OF THE COURT
                                                                   _____________
PER CURIAM
     This case centers around a promissory note and mortgage executed by Sandra
Borkon and her husband, Jerry Borkon, in favor of Cherry Hill National Bank, which is
the predecessor-in-interest by merger to First Union National Bank. Ms. Borkon was a
homemaker without any independent income or any ownership stake in the business
owned by her husband. She appeals from the district court’s grant of summary judgment
to the defendant on her action seeking declaratory judgment that the promissory note and
mortgage are null and void based upon alleged violations of the Equal Credit Opportunity
Act and the Federal Reserve Regulation B. Our review of the district court’s grant of
summary judgment is plenary. Huang v. BP Amoco Corp., 271 F.3d 560, 564 (3d. Cir.
2001).
     Inasmuch as the district court has already set forth the factual and procedural
history of this case, we find it unnecessary to repeat that history here. See Borkon v.
First Union National Bank, No. 00-2850, 2001 WL 1042854 (E.D.Pa. September 7,
2001). Moreover, in its thoughtful Memorandum Opinion and Order, the district court
has carefully and completely explained its reasons for denying Borkon the relief she
seeks and granting summary judgment to the defendant. We need not engage in a
redundant analysis simply to reach the same result.
           Accordingly, we will affirm the district court substantially for the reasons
set forth in the District Court’s Memorandum Opinion without further elaboration.



______________
TO THE CLERK OF THE COURT:


              Please file the foregoing Opinion.

                                                      ______________
                                       Circuit Judg